Citation Nr: 1738397	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  12-33 329	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon
 
 
THE ISSUE
 
Entitlement to service connection for prostate cancer.
 
 
REPRESENTATION
 
Appellant represented by:  Oregon Department of Veterans' Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
The Veteran and his spouse
 
 
ATTORNEY FOR THE BOARD
 
T. Booker, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from January 1961 to February 1964.
 
This case comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  
 
In June 2014, the Veteran and his spouse testified before the undersigned at a Travel Board hearing at the RO.  A transcript of that hearing is of record.
 
The case was remanded in April 2015.  It has now returned for appellate review.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.
 
 
FINDING OF FACT
 
1.  The appellant served in the Republic of Vietnam.

2.  Prostate cancer is presumed to be related to his inservice exposure to Agent Orange.

 
CONCLUSION OF LAW
 
Prostate cancer is presumed to have been incurred during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. Duties to Notify and Assist
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board finds that the terms of the April 2015 remand were complied with.  Specifically, VA asked the Veteran to clarity his alleged travel itinerary from the United States to U.S.S. Ticonderoga via Vietnam in March 1963.  The appellant responded in January 2016, and his former spouse recalled a prior conversation in which the Veteran reported a short layover in the Republic of Vietnam.  A review of the claimant's service personnel records while confirming duties on board the Ticonderoga in March 1963 does not corroborate his claim of a layover in Vietnam, and attempts by VA to confirm the layover were not successful. 
 
II. Legal Criteria
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  
  
Service connection will be presumed for certain chronic diseases, including cancer if manifest to a compensable degree within one year after discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  This presumption does not apply, given that the Veteran was diagnosed with prostate cancer decades after service.  

Where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, prostate cancer shall be presumed to be service connected, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).
  
A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 
 
III. Facts
 
The Veteran claims entitlement to service connection for prostate cancer. The appellant submits that he was exposed to Agent Orange while in Vietnam in 1963, and that as an aircraft engine mechanic he had to clean parts with trichloroethylene, a known carcinogen.  The appellant contends that his prostate cancer is the result of this inservice exposure to toxins, including trichloroethylene and Agent Orange.   
 
In support of his argument, the Veteran has submitted articles which show that occupational exposure to trichloroethylene was associated with excess incidences of cancers and tumors of the liver and kidney, non-Hodgkin's lymphoma, prostate cancer, multiple myeloma, and possibly cancer of the tissues that form the white blood cells (leukemia).  Once such article, titled "Trichloroethylene CAS No. 79-01-6" documented that trichloroethylene is reasonably anticipated to be a human carcinogen.  He also submitted an article titled "Trichloroethylene (TCE)" which indicated that the Environmental Protection Agency is reevaluating the carcinogenic classification for trichloroethylene, and the International Agency for Research on Cancer has determined that trichloroethylene is a probable human carcinogen based on limited human data and sufficient data in experimental animals.

W.R., the Veteran's former spouse submitted a statement in March 2009 recalling that he cleaned engine parts while stationed at Naval Air Station in Corpus Christi.  In June 2009 C.P., his current spouse, submitted a statement referencing his in-service job cleaning propellers which were submerged in "strong chemic[al]s which he could not help but breathe in".  She also stated that the Veteran was not provided protection from hazardous fumes.  W.R. submitted an additional statement in January 2012 reflecting "potent smelling chemical[s]" that made the Veteran's clothing smell so bad that she had to wash them in separate loads.  She also recalled seeing a chemical vat that contained the chemicals that airplane parts were soaked in while at the Veteran's place of duty.
 
In May 2009, the Joint Services Records Research Center submitted findings regarding United States Navy and Coast Guard ships during the Vietnam era in response to a request by the RO.  The Joint Services Records Research Center found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam, or that ships operating off the coast of Vietnam stored, tested, or transported tactical herbicides.  Additionally, the Joint Services Records Research Center could not document or verify that a shipboard veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Ultimately, the Joint Services Records Research Center could provide no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard a navy ship during his period of service.
 
In February 2012, VA received a letter from Dr. P.K., the Veteran's private oncologist, who stated that the appellant has a "significant history of exposure to trichloroethylene" during his service in the U.S. Navy from 1961 to 1964.  He further remarked that there is data to suggest that the chemical is highly carcinogenic, but he did not find which particular cancers it has been associated with.  The physician referenced the Veteran's service-connected esophageal cancer as well as his prostate cancer in opining that the Veteran's extensive exposure history makes it more likely than not that this exposure contributed to the development of his cancers.
 
The Veteran was afforded a VA examination in March 2012.  The examiner referenced a "well-researched" publication authored by John D. Boice, et al, entitled "Mortality among aircraft workers", in which data was collected on 78, 965 aircraft workers who had been extensively exposed to trichloroethylene on a regular basis in the course of their employment.  The surveillance for malignancies continued for over three decades.  The outcome of the surveillance showed that there was no increase in the incidence of malignancies, and, surprisingly the incidence of malignancies was slightly less than that of a matched population of persons who had not been extensively exposed to trichloroethylene.  The examiner opined that the Veteran's prostate cancer was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.
 
The Veteran testified before the undersigned in June 2014.  At that time, he again asserted that his prostate cancer was the result of exposure to Agent Orange on aircraft and aircraft carriers which housed planes that carried the chemical, and due to exposure to a chemical vat of trichloroethylene while in Corpus Christi, Texas.  The Veteran stated that he serviced aircraft that returned from operations in Vietnam, which were presumably carrying Agent Orange.  The Veteran also explained that he worked on propellers by taking them apart and dipping them into chemical vats that contained trichloroethylene.  He described the vats as having a foul odor and a visible fog on them at all times.  He reportedly was only given gloves as protective gear.  The Veteran did not recall going onto the shore anywhere on the land mass of Vietnam.  He reported being diagnosed with prostate cancer in 2010.
 
In July 2014, the Veteran submitted a statement that although he had denied traveling to Da Nang, Vietnam, he retrospectively recalled stopping in Da Nang on the way to his ship.  The Veteran stated that in 1963, while he was in temporary duty status in Japan, and had a layover in Da Nang when travelling back to his ship.  He stated that he was in Da Nang for three hours, disembarked the plane, and was able to have "a cigarette or two" while waiting for the next leg of the flight to start.
 
According to personnel records the Veteran was transferred from Corpus Christi Naval Air Station to U.S.S. Ticonderoga in February 1963.  He arrived at Treasure Island Naval Station in San Francisco on March 2, 1963, and departed March 8, 1963.  He reported for duty aboard U.S.S. Ticonderoga (CVA-14) on March 12, 1963.  The Ticonderoga was in the territorial waters of the Republic of Vietnam on March 1, 1963, i.e., before the Veteran arrived.  As noted above there is no corroborating evidence in the Veteran's personnel records of a layover in Da Nang during his military service.
 
In April 2015, the Board remanded the appellant's case for further development.  Thereafter, the Veteran's spouse submitted another letter in January 2016 stating that while the Veteran was in the Navy traveling to Subic Bay, she received letters where he recalled layovers lasting several hours in San Francisco, Honolulu, Wake Island, Tokyo and Da Nang on his way to meet his ship.  

In response to an inquiry from the RO, the Naval History and Heritage Command, which is the custodian of Naval Ship Histories, indicated that the history and deck logs of U.S.S. Ticonderoga do not document that the ship docked, transited inland waters or that ships personnel stepped foot in the Republic of Vietnam.
 
In this case the evidence shows that the appellant has prostate cancer.  The law presumes that if a veteran served in the Republic of Vietnam he is presumed to have been exposed to Agent Orange.  The law does not set forth a minimum time in country to trigger this presumption.  Rather, all the law requires is that the veteran serve on the land mass of the Republic of Vietnam for some period of time.  If then that veteran develops compensably disabling prostate cancer at any time thereafter the law will presume that prostate cancer is due to exposure to his presumed inservice exposure to Agent Orange.

Without addressing the theory that the Veteran's prostate cancer is due to inservice toxin exposure, the Board first finds that the appellant did serve in the Republic of Vietnam.  In this regard, while there is no evidence or service record corroborating the appellant's claim of landing in Da Nang, there is also no evidence which challenges the credibility of that claim.  Indeed, given that the Ticonderoga was already in the territorial waters of Vietnam on March 1, 1963, and given that there is no evidence that the ship ever pulled into a South Vietnamese port, it follows that the only way the claimant could have joined ship's company later in March 1963 would have been if he flew out to the ship.

It is, of course, possible that the aircraft which took the claimant to the Ticonderoga originated somewhere other the Republic of Vietnam.  For example, he could have flown to the ship from Cubi Point Naval Air Station in the Philippines.  Significantly, however, just as there is no corroborating evidence that the claimant landed in the Republic of Vietnam before joining the Ticonderoga there is no evidence that the Veteran flew out to the ship from another location.  Therefore, the Board finds that the appellant served in the Republic of Vietnam, that he is therefore presumed to have been exposed to Agent Orange, and that service connection for prostate cancer secondary to Agent Orange exposure is in order.  The claim is allowed.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.") 

 
ORDER
 
Entitlement to service connection for prostate cancer is granted. 
 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


